Exhibit 10.11

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
13th day of July 2020, by and between MP Mine Operations LLC (the “Company”) and
Ryan Corbett (the “Executive”).

W I T N E S S E T H:

WHEREAS, Executive is currently employed by the Company as its Chief Financial
Officer; and

WHEREAS, Executive is a party to an employment agreement with the Company,
executed by Executive on December 31, 2019 (the “Prior Agreement”); and

WHEREAS, the Company is contemplating either (i) an initial public offering of
the Company (or such other entity created to effectuate such offering), or
(ii) the consummation of a transaction with a special purpose acquisition
company (SPAC), following which, the equity of the Company is sold, exchanged,
or converted into publicly traded securities (either (i) or (ii), the “Going
Public Transaction”, and the publicly traded entity resulting therefrom,
“PubCo”); and

WHEREAS, in anticipation of the Going Public Transaction, the Company desires to
continue to employ Executive and to enter into this Agreement embodying the
terms of such continued employment, and Executive desires to enter into this
Agreement and to accept such employment, subject to the terms and provisions of
this Agreement; and

WHEREAS, effective upon the closing of the Going Public Transaction (the
“Closing”), without further action by the parties hereto, the Company shall
assign and shall cause PubCo to assume this Agreement, at which time, all
references to the Company thereafter shall instead refer to PubCo.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:

Section 1.    Definitions. Capitalized terms not otherwise defined in this
Agreement shall have the meaning set forth on Appendix A, attached hereto.

Section 2.    Acceptance and Term of Employment.

The Company agrees to continue to employ Executive, and Executive agrees to
continue to serve the Company, on the terms and conditions set forth herein.
Executive’s employment hereunder shall continue until terminated as provided in
Section 7 hereof (the “Term of Employment”).



--------------------------------------------------------------------------------

Section 3.    Position, Duties, and Responsibilities; Place of Performance.

(a)    Position, Duties, and Responsibilities. During the Term of Employment,
Executive shall be employed and serve as the Chief Financial Officer of the
Company, reporting directly to the Company’s Chief Executive Officer, and having
such duties, authority and responsibilities commensurate with such position and
as may be reasonably assigned to Executive from time to time by the Company’s
Chief Executive Officer or the Board. Executive also agrees to serve as an
officer and/or director of any member of the Company Group, in each case without
additional compensation.

(b)    Performance. Executive shall devote Executive’s full business time,
attention, skill, and best efforts to the performance of Executive’s duties
under this Agreement and shall not engage in any other business or occupation
during the Term of Employment, including, without limitation, any activity that
(x) conflicts with the interests of the Company or any other member of the
Company Group, (y) interferes with the proper and efficient performance of
Executive’s duties for the Company, or (z) interferes with Executive’s exercise
of judgment in the Company’s best interests. Notwithstanding the foregoing,
nothing herein shall preclude Executive from (i) serving, with the prior written
consent of the Board, as a member of the board of directors or advisory board
(or the equivalent in the case of a non-corporate entity) of a non-competing
for-profit business and/or one or more charitable organizations, (ii) engaging
in charitable activities and community affairs, and (iii) managing Executive’s
personal investments and affairs; provided, however, that the activities set out
in clauses (i), (ii), and (iii) shall be limited by Executive so as not to
materially interfere, individually or in the aggregate, with the performance of
Executive’s duties and responsibilities hereunder.

(c)    Principal Place of Employment. Executive’s principal place of employment
shall be at the Company’s corporate headquarters, although Executive understands
and agrees that Executive may be required to travel from time to time for
business reasons.

Section 4.    Compensation.

During the Term of Employment, Executive shall be entitled to the following
compensation:

(a)    Base Salary. Executive shall be paid an annualized Base Salary (the “Base
Salary”), payable in accordance with the regular payroll practices of the
Company, of $300,000, with increases, if any, as may be approved in writing by
the Compensation Committee.

(b)    Annual Bonus. Executive shall be eligible for an annual incentive bonus
award determined by the Compensation Committee in respect of each fiscal year
during the Term of Employment (the “Annual Bonus”). The target Annual Bonus for
each fiscal year shall be established by the Compensation Committee and not be
less than $300,000 (the “Target Annual Bonus”), with the actual Annual Bonus
payable being based upon the level of achievement of annual Company and
individual performance objectives for such fiscal year, as determined by the
Compensation Committee and communicated to Executive during the first

 

-2-



--------------------------------------------------------------------------------

quarter of such fiscal year. The Annual Bonus shall otherwise be subject to the
terms and conditions of the annual bonus plan adopted by the Board or the
Compensation Committee, if any, under which bonuses are generally payable to
senior executives of the Company, as in effect from time to time; provided, that
the Annual Bonus shall be paid only in cash unless otherwise agreed in writing
by Executive. The Annual Bonus shall be paid to Executive at the same time as
annual bonuses are generally payable to other senior executives of the Company
subject to Executive’s continuous employment through the end of the fiscal year
to which such bonus relates (subject to Section 7 below).

(c)    Equity Participation. In connection with the commencement of Executive’s
employment hereunder, Executive shall be entitled to participate in the equity
incentive plan(s) of the Company as in effect from time to time and pursuant to
the terms of such plan(s), the applicable award agreement and such other
documents Executive is required to execute in connection with the grant of any
award under such plan(s) (the plan(s), the award agreement, and such other
documents collectively, the “Equity Documents”). The terms of Executive’s equity
awards shall be exclusively governed by the terms of the Equity Documents.

(d)    Closing Equity Awards. Without limiting the foregoing, subject to
Executive’s continued employment hereunder through the Closing, upon or as soon
as reasonably practicable following the Closing, Executive will be granted
(i) shares of fully vested common stock of PubCo having a value1 equal to
$2 million (the “Stock Grant”), which Stock Grant shall be subject to any share
lock-up provisions and any other customary terms that are applicable generally
to other executive shareholders of the Company, and (ii) shares of restricted
common stock of PubCo having a value equal $1.5 million (the “Incentive Award”
and together with the Stock Grant, the “Equity Grants”). Forty percent (40%) of
the Incentive Award shall vest on the first anniversary of the Closing, and the
remaining sixty percent (60%) of the Incentive Award shall vest in substantially
equal annual installments over the next three (3) years, in each case based upon
Executive’s continued employment hereunder, subject to acceleration of vesting
upon any Change in Control or if Executive is terminated without Cause or
resigns with Good Reason, and shall otherwise be subject to the terms and
conditions of the Equity Documents.

(e)    Closing Bonus. In addition to the Equity Grants, and subject to
Executive’s continued employment hereunder through the Closing, upon the
Closing, Executive shall be entitled to receive a one-time, lump-sum payment
equal to $350,000, payable upon the next regularly scheduled payroll date
immediately following the Closing.

Section 5.    Employee Benefits.

During the Term of Employment, Executive shall be entitled to participate in
health, insurance, retirement, and other benefits provided generally to senior
executives of the Company. Executive shall also be entitled to the same number
of holidays and sick days, as well as any other benefits, in each case as are
generally allowed to senior executives of the Company

 

1 

For purposes of this Agreement, the number of shares which will be issued based
on the Company’s value shall be determined using the per share price of the IPO
or the value of a PubCo share used to determine the merger consideration per
share based on the applicable Going Public Transaction.

 

-3-



--------------------------------------------------------------------------------

in accordance with the Company policy as in effect from time to time. You will
also be entitled to four (4) weeks of vacation annually. Nothing contained
herein shall be construed to limit the Company’s ability to amend, suspend, or
terminate any employee benefit plan or policy at any time, and the right to do
so is expressly reserved so long as such amendment, suspension or termination is
not particularly targeted at Executive.

Section 6.    Reimbursement of Business Expenses.

Executive is authorized to incur reasonable business expenses in carrying out
Executive’s duties and responsibilities under this Agreement, and the Company
shall promptly reimburse Executive for all such reasonable business expenses,
including, without limitation, airfare between Madison, Wisconsin and Las Vegas,
Nevada until Executive’s family relocates to Las Vegas, Nevada (expected to be
in May 2021) subject to documentation in accordance with the Company’s policy,
as in effect from time to time.

Section 7.    Termination of Employment.

(a)    General. The Term of Employment, and Executive’s employment hereunder,
shall terminate upon the earliest to occur of (i) Executive’s death, (ii) a
termination by reason of a Disability, (iii) a termination by the Company with
or without Cause, and (iv) a termination by Executive with or without Good
Reason. Except as otherwise expressly required by law (e.g., COBRA) or as
specifically provided herein, all of Executive’s rights to future Base Salary,
Annual Bonus, employee benefits and other compensatory amounts hereunder (if
any) shall cease upon the termination of Executive’s employment hereunder.

(b)    Deemed Resignation. Upon any termination of Executive’s employment for
any reason, except as may otherwise be requested by the Company in writing and
agreed upon in writing by Executive, Executive shall be deemed to have resigned
from any and all directorships, committee memberships, and any other positions
Executive holds with the Company or any other member of the Company Group.

(c)    Termination Due to Death or Disability. Executive’s employment shall
terminate automatically upon Executive’s death. The Company may terminate
Executive’s employment immediately upon the occurrence of a Disability, such
termination to be effective upon Executive’s receipt of written notice of such
termination. Upon Executive’s death or in the event that Executive’s employment
is terminated due to Executive’s Disability, Executive or Executive’s estate or
Executive’s beneficiaries, as the case may be, shall be entitled to:

(i)    The Accrued Obligations;

(ii)    Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is 21/2 months following the last day of the
fiscal year in which such termination occurred; and

 

-4-



--------------------------------------------------------------------------------

(iii)    An amount equal to (A) the Target Annual Bonus multiplied by (B) a
fraction, the numerator of which is the number of days elapsed from the
commencement of the fiscal year in in which such termination occurs through the
date of such termination and the denominator of which is 365 (or 366, as
applicable), which amount shall be paid within thirty (30) days of Executive’s
termination date.

Following Executive’s death or a termination of Executive’s employment by reason
of a Disability, except as set forth in this Section 7(c), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

(d)    Termination by the Company for Cause.

(i)    The Company may terminate Executive’s employment at any time upon the
occurrence of an act constituting Cause, effective upon delivery to Executive of
written notice of such termination; provided, however, that with respect to
termination relying on clause (ii), (vi) or (vii) of the definition of Cause, to
the extent that such act or acts or failure or failures to act are curable,
Executive shall be given not less than ten (10) business days’ written notice by
the Board of the Company’s intention to terminate Executive for Cause, such
notice to state in detail the particular act or acts or failure or failures to
act that constitute the grounds on which the proposed termination for Cause is
based, and such termination shall be effective at the expiration of such ten
(10) business day notice period unless Executive has cured such act or acts or
failure or failures to act that give rise to Cause during such period.

(ii)    In the event that the Company terminates Executive’s employment for
Cause, he shall be entitled only to the Accrued Obligations. Following such
termination of Executive’s employment for Cause, except as set forth in this
Section 7(d)(ii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

(e)    Termination by the Company without Cause. The Company may terminate
Executive’s employment at any time without Cause, effective upon delivery to
Executive of written notice of such termination. In the event that Executive’s
employment is terminated by the Company without Cause (other than due to death
or Disability), Executive shall be entitled to:

(i)    The Accrued Obligations;

(ii)    Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is 21/2 months following the last day of the
fiscal year in which such termination occurred;

(iii)    Subject to satisfaction of the applicable performance objectives
applicable for the fiscal year in which such termination occurs, an amount equal
to (A) the Annual Bonus otherwise payable to Executive for the fiscal year in
which such termination occurred, assuming Executive had remained employed
through the applicable

 

-5-



--------------------------------------------------------------------------------

payment date, multiplied by (B) a fraction, the numerator of which is the number
of days elapsed from the commencement of such fiscal year through the date of
such termination and the denominator of which is 365 (or 366, as applicable),
which amount shall be paid at such time annual bonuses are paid to other senior
executives of the Company, but in no event later than the date that is
21/2 months following the last day of the fiscal year in which such termination
occurred; and

(iv)    Continuation of Base Salary during the Severance Term, payable in
accordance with the Company’s regular payroll practices.

Notwithstanding the foregoing, the payments and benefits described in
clauses (ii) through (iv) above shall immediately terminate, and the Company
shall have no further obligations to Executive with respect thereto, in the
event that Executive breaches any provision set forth in Section 9 hereof.
Following such termination of Executive’s employment by the Company without
Cause, except as set forth in this Section 7(e), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

(f)    Termination by Executive with Good Reason. Executive may terminate
Executive’s employment with Good Reason by providing the Company thirty
(30) days’ written notice setting forth in reasonable specificity the event that
constitutes Good Reason, which written notice, to be effective, must be provided
to the Company within ninety (90) days of the occurrence of such event. During
such thirty (30) day notice period, the Company shall have a cure right (if
curable), and if not cured within such period, Executive’s termination will be
effective upon the expiration of such cure period, and Executive shall be
entitled to the same payments and benefits as provided in Section 7(e) hereof
for a termination by the Company without Cause, subject to the same conditions
on payment and benefits as described in Section 7(e) hereof. Following such
termination of Executive’s employment by Executive with Good Reason, except as
set forth in this Section 7(f), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

(g)    Termination by Executive without Good Reason. Executive may terminate
Executive’s employment without Good Reason by providing the Company thirty
(30) days’ written notice of such termination. In the event of a termination of
employment by Executive under this Section 7(g), Executive shall be entitled
only to the Accrued Obligations. In the event of termination of Executive’s
employment under this Section 7(g), the Company may, in its sole and absolute
discretion, by written notice accelerate such date of termination without
changing the characterization of such termination as a termination by Executive
without Good Reason. Following such termination of Executive’s employment by
Executive without Good Reason, except as set forth in this Section 7(g),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

(h)    Release. Notwithstanding any provision herein to the contrary, the
payment of any amount or provision of any benefit pursuant to subsection (e) or
(f) of this Section 7 other than the Accrued Obligations (collectively, the
“Severance Benefits”) shall be conditioned upon Executive’s execution, delivery
to the Company, and non-revocation of the Release of Claims (and the expiration
of any revocation period contained in such Release of Claims) within sixty
(60) days following the date of Executive’s termination of employment

 

-6-



--------------------------------------------------------------------------------

hereunder (the “Release Execution Period”). If Executive fails to execute the
Release of Claims in such a timely manner so as to permit any revocation period
to expire prior to the end of such sixty (60) day period, or timely revokes
Executive’s acceptance of such release following its execution, Executive shall
not be entitled to any of the Severance Benefits. No portion of the Severance
(other than Accrued Obligations) shall be paid until the Release of Claims has
become effective and all such amounts shall commence to be paid on the first
regular payroll date of the Company after the Release of Claims has become
effective; provided, that, if the Release Execution Period overlaps two calendar
years, the first payment shall not be made sooner than the first day of the
second year, and shall include any missed payments.

Section 8.    Certain Payments.

In the event that (a) Executive is entitled to receive any payment, benefit or
distribution of any type to or for the benefit of Executive, whether paid or
payable, provided or to be provided, or distributed or distributable, pursuant
to the terms of this Agreement or otherwise (collectively, the “Payments”), and
(b) the net after-tax amount of such Payments, after Executive has paid all
taxes due thereon (including, without limitation, taxes due under Section 4999
of the Code) is less than the net after-tax amount of all such Payments
otherwise due to Executive in the aggregate, if such Payments were reduced to an
amount equal to 2.99 times Executive’s “base amount” (as defined in
Section 280G(b)(3) of the Code), then the aggregate amount of such Payments
payable to Executive shall be reduced to an amount that will equal 2.99 times
Executive’s base amount. To the extent such aggregate “parachute payment” (as
defined in Section 280G(b)(2) of the Code) amounts are required to be so
reduced, the parachute payment amounts due to Executive (but no non-parachute
payment amounts) shall be reduced in the following order: (i) the parachute
payments that are payable in cash shall be reduced (if necessary, to zero) with
amounts that are payable last reduced first; (ii) payments and benefits due in
respect of any equity, valued at full value (rather than accelerated value),
with the highest values reduced first (as such values are determined under
Treasury Regulation Section 1.280G-1, Q&A 24); and (iii) all other non-cash
benefits not otherwise described in clause (ii) of this Section 8 reduced last.

Section 9.    Restrictive Covenants.

(a)    General. Executive acknowledges and recognizes the highly competitive
nature of the business of the Company Group, that access to Confidential
Information renders Executive special and unique within the industry of the
Company Group, and that Executive will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of the
Company Group during the course of and as a result of Executive’s employment
with the Company. In light of the foregoing, as a condition of Executive’s
employment by the Company, and in consideration of Executive’s employment
hereunder and the compensation and benefits provided herein, Executive
acknowledges and agrees to the covenants contained in this Section 9. Executive
further recognizes and acknowledges that the restrictions and limitations set
forth in this Section 9 are reasonable and valid in geographical and temporal
scope and in all other respects and are essential to protect the value of the
business and assets of the Company Group.

 

-7-



--------------------------------------------------------------------------------

(b)    Confidential Information.

(i)    Executive acknowledges that, during the Term of Employment, Executive
will have access to information about the Company Group and that Executive’s
employment with the Company shall bring Executive into close contact with
confidential and proprietary information of the Company Group. In recognition of
the foregoing, Executive agrees, at all times during the Term of Employment and
thereafter, to hold in confidence, and not to use, except for the benefit of the
Company Group, or to disclose to any Person without written authorization of the
Company, any Confidential Information; provided, that nothing in this
Section 9(b)(i) shall prevent Executive from disclosing Confidential Information
as may be required by applicable law, rule or court order and nothing shall
prevent Executive from disclosing the terms of this Agreement to his attorneys
and other advisors on a need-to-know basis.

(ii)    Nothing in this Agreement shall prohibit or impede Executive from
communicating, cooperating or filing a complaint with any U.S. federal, state or
local governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law. Executive
understands and acknowledges that an individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that is made (i) in confidence to a Federal, State, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Executive understands and acknowledges further that an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal; and does not disclose
the trade secret, except pursuant to court order. Moreover, Executive is not
required to give prior notice to (or get prior authorization from) the Company
regarding any such communication or disclosure. Notwithstanding the foregoing,
under no circumstance will Executive be authorized to disclose any information
covered by attorney-client privilege or attorney work product of any member of
the Company Group without prior written consent of Company’s General Counsel or
other officer designated by the Company. Participant does not need the prior
authorization of (or to give notice to) any member of the Company Group
regarding any communication, disclosure, or activity permitted by this
paragraph.

(c)    Assignment of Intellectual Property.

(i)    Executive agrees that he will, without additional compensation, promptly
make full written disclosure to the Company, and will hold in trust for the sole
right and benefit of the Company all developments, original works of authorship,
inventions, concepts, know-how, improvements, trade secrets, and similar
proprietary

 

-8-



--------------------------------------------------------------------------------

rights, whether or not patentable or registrable under copyright or similar
laws, which Executive may (or have previously) solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice, during the Term of Employment, whether or not during regular
working hours, provided they arise out of Executive’s employment with the
Company or are developed through the use of equipment, supplies, or facilities
of any member of the Company Group, or any Confidential Information, or in
consultation with personnel of any member of the Company Group (collectively
referred to as “Developments”). Executive further acknowledges that all
Developments made by Executive (solely or jointly with others) within the scope
of and during the Term of Employment are “works made for hire” (to the greatest
extent permitted by applicable law) for which Executive is, in part, compensated
by Executive’s Base Salary, unless regulated otherwise by law, but that, in the
event any such Development is deemed not to be a work made for hire, Executive
hereby assigns to the Company, or its designee, all Executive’s right, title,
and interest throughout the world in and to any such Development.

(ii)    Executive agrees to reasonably assist the Company, or its designee, at
the Company’s expense, in every way to secure the rights of the Company Group in
the Developments and any copyrights, patents, trademarks, service marks,
database rights, domain names, mask work rights, moral rights, and other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments, recordations, and all other instruments that the Company shall deem
necessary in order to apply for, obtain, maintain, and transfer such rights and
in order to assign and convey to the Company Group the sole and exclusive right,
title, and interest in and to such Developments, and any intellectual property
and other proprietary rights relating thereto. Executive further agrees that
Executive’s obligation to execute or cause to be executed, when it is in
Executive’s power to do so, any such instrument or papers shall continue after
the termination of the Term of Employment until the expiration of the last such
intellectual property right to expire in any country of the world; provided,
however, that the Company shall reimburse Executive for Executive’s reasonable
expenses incurred in connection with carrying out the foregoing obligation. If
the Company is unable because of Executive’s mental or physical incapacity or
unavailability for any other reason to secure Executive’s signature to apply for
or to pursue any application for any United States or foreign patents or
copyright registrations covering Developments or original works of authorship
assigned to the Company as above, then Executive hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as
Executive’s agent and attorney in fact to act for and in Executive’s behalf and
stead to execute and file any such applications or records and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance, and transfer of letters patent or registrations thereon with the
same legal force and effect as if originally executed by me. Executive hereby
waives and irrevocably quitclaims to the Company any and all claims, of any
nature whatsoever, that Executive now or hereafter have for past, present, or
future infringement of any and all proprietary rights assigned to the Company.

 

-9-



--------------------------------------------------------------------------------

(d)    Non-Competition. During the Term of Employment and the Post-Termination
Restricted Period, Executive shall not, directly or indirectly engage in, have
any equity interest in, or manage, provide services to or operate any person,
firm, corporation, partnership or business (whether as director, officer,
employee, agent, representative, partner, member, security holder, consultant or
otherwise) that engages in any business, directly or indirectly (through a
subsidiary or otherwise), which competes with the Business within the United
States of America or any other jurisdiction in which any member of the Company
Group engages in business, derives a material portion of its revenues or has
demonstrable plans to commence business activities in. Notwithstanding the
foregoing, Executive may at any time own, for investment purposes only, up to
three percent (3%) of the equity of any publicly-held company whose equity is
either listed on a national stock exchange or on the NASDAQ National Market
System.

(e)    Non-Interference. During the Term of Employment and the Post-Termination
Restricted Period, Executive shall not, directly or indirectly for Executive’s
own account or for the account of any other Person, engage in Interfering
Activities.

(f)    Return of Documents. In the event of Executive’s termination of
employment hereunder for any reason, Executive shall deliver to the Company (and
will not keep in Executive’s possession, recreate, or deliver to anyone else) or
destroy, at Executive’s sole option, any and all Confidential Information and
all other documents, materials, information, and property otherwise belonging to
the Company Group; provided, that Executive shall be entitled to retain his
personal contacts, digital or physical rolodex and/or any other personal
property he may keep in his office.

(g)    Independence; Severability; Blue Pencil. Each of the rights enumerated in
this Section 9 shall be independent of the others and shall be in addition to
and not in lieu of any other rights and remedies available to the Company Group
at law or in equity. If any of the provisions of this Section 9 or any part of
any of them is hereafter construed or adjudicated to be invalid or
unenforceable, the same shall not affect the remainder of this Section 9, which
shall be given full effect without regard to the invalid portions. If any of the
covenants contained herein are held to be invalid or unenforceable because of
the duration of such provisions or the area or scope covered thereby, each of
the Company and Executive agree that the court making such determination shall
have the power to reduce the duration, scope, and/or area of such provision to
the maximum and/or broadest duration, scope, and/or area permissible by law, and
in its reduced form said provision shall then be enforceable.

(h)    Injunctive Relief. Executive expressly acknowledges that any breach or
threatened breach of any of the terms and/or conditions set forth in this
Section 9 may result in substantial, continuing, and irreparable injury to the
members of the Company Group. Therefore, Executive hereby agrees that, in
addition to any other remedy that may be available to the Company, any member of
the Company Group shall be entitled to seek injunctive relief, specific
performance, or other equitable relief by a court of appropriate jurisdiction in
the event of any breach or threatened breach of the terms of this Section 9.
Notwithstanding any other provision to the contrary, Executive acknowledges and
agrees that the Post-Termination Restricted Period shall be tolled during any
period of violation of any of the covenants in this Section 9 and during any
other period required for litigation during which the Company or any other
member of the Company Group seeks to enforce such covenants against Executive if
it is ultimately determined that Executive was in breach of such covenants.

 

-10-



--------------------------------------------------------------------------------

(i)    Disclosure of Covenants. As long as it remains in effect, Executive will
disclose the existence of the covenants contained in this Section 9 to any
prospective employer, partner, co-venturer, investor, or lender prior to
entering into an employment, partnership, or other business relationship with
such Person or entity.

(j)    Other Covenants. Notwithstanding anything contained in this Agreement to
the contrary, in the event that Executive is subject to similar restrictive
covenants pursuant to any other agreement with any member of the Company Group,
including, without limitation, under the Equity Documents (“Other Covenants”),
the covenants contained in this Agreement shall be in addition to, and not in
lieu of, any such Other Covenants, and enforcement by the Company of the
covenants contained in this Agreement shall not preclude the applicable member
of the Company Group from enforcing such Other Covenants in accordance with
their terms.

Section 10.    Representations and Warranties of Executive.

Executive represents and warrants to the Company that:

(a)    Executive is entering into this Agreement voluntarily and Executive’s
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by Executive of any agreement to which
he is a party or by which he may be bound;

(b)    By entering into this Agreement Executive has not violated any
non-solicitation, non-competition, or other similar covenant or agreement with
any Person by which he is or may be bound;

(c)    In connection with Executive’s employment with the Company, Executive
will not use any confidential or proprietary information he may have obtained in
connection with employment or service with any prior service recipient; and

(d)    Executive has not been terminated from any prior employer or service
recipient, or otherwise disciplined in connection any such relationship, in
connection with, or as a result of, any claim of workplace sexual harassment or
sex or gender discrimination, and to Executive’s knowledge, Executive has not
been the subject of any investigation, formal allegation, civil or criminal
complaint, charge, or settlement regarding workplace sexual harassment or sex or
gender discrimination.

Section 11.    Taxes.

The Company may withhold from any payments made under this Agreement or
otherwise made in connection with Executive’s employment hereunder, all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. If any such taxes are paid or
advanced by the Company on behalf of Executive, Executive shall remain
responsible for, and shall repay, such amounts to the Company, promptly
following notice thereof by the Company. Executive acknowledges and represents
that the

 

-11-



--------------------------------------------------------------------------------

Company has not provided any tax advice to Executive in connection with this
Agreement and that he has been advised by the Company to seek tax advice from
Executive’s own tax advisors regarding this Agreement and payments that may be
made to Executive pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A of the Code to such payments.

Section 12.    Mitigation.

Executive shall not be required to mitigate the amount of any payment provided
pursuant to this Agreement by seeking other employment or otherwise and the
amount of any payment provided for pursuant to this Agreement shall not be
reduced by any compensation earned as a result of Executive’s other employment
or otherwise.

Section 13.    Additional Section 409A Provisions.

Notwithstanding any provision in this Agreement to the contrary:

(a)    Any payment otherwise required to be made hereunder to Executive at any
date as a result of the termination of Executive’s employment shall be delayed
for such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business
day following the expiration of the Delay Period, Executive shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.

(b)    Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.

(c)    Notwithstanding anything herein to the contrary, the payment (or
commencement of a series of payments) hereunder of any nonqualified deferred
compensation (within the meaning of Section 409A of the Code) upon a termination
of employment shall be delayed until such time as Executive has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the date of
Executive’s termination of employment hereunder) shall be paid (or commence to
be paid) to Executive on the schedule set forth in this Section 7 as if
Executive had undergone such termination of employment (under the same
circumstances) on the date of Executive’s ultimate “separation from service.”

(d)    To the extent that any right to reimbursement of expenses or payment of
any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, however, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect.

 

-12-



--------------------------------------------------------------------------------

(e)    While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, and shall be interpreted in a manner consistent with
such intention, in no event whatsoever shall any member of the Company Group be
liable for any additional tax, interest, or penalties that may be imposed on
Executive as a result of Section 409A of the Code or any damages for failing to
comply with Section 409A of the Code (other than for withholding obligations or
other obligations applicable to employers, if any, under Section 409A of the
Code).

Section 14.    Successors and Assigns; No Third-Party Beneficiaries.

(a)    The Company. This Agreement shall inure to the benefit of the Company and
its respective successors and assigns. Except as expressly contemplated in the
introductory clauses of this Agreement, neither this Agreement nor any of the
rights, obligations, or interests arising hereunder may be assigned by the
Company to a Person (other than another member of the Company Group, or its or
their respective successors) without Executive’s prior written consent (which
shall not be unreasonably withheld, delayed, or conditioned); provided, however,
that in the event of a sale of all or substantially all of the assets of the
Company or any direct or indirect division or subsidiary thereof to which
Executive’s employment primarily relates, the Company may provide that this
Agreement will be assigned to, and assumed by, the acquiror of such assets,
division or subsidiary, as applicable, without Executive’s consent.

(b)    Executive. Executive’s rights and obligations under this Agreement shall
not be transferable by Executive by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Executive shall die,
all amounts then payable to Executive hereunder shall be paid in accordance with
the terms of this Agreement to Executive’s devisee, legatee, or other designee,
or if there be no such designee, to Executive’s estate.

(c)    No Third-Party Beneficiaries. Except as otherwise set forth in
Section 7(c) or Section 14(b) hereof, nothing expressed or referred to in this
Agreement will be construed to give any Person other than the Company, the other
members of the Company Group, and Executive any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement.

Section 15.    Indemnity.

Except as otherwise provided herein, the Company (and following the Closing,
PubCo) will, to the maximum extent permitted by law, defend, indemnify and hold
harmless Executive and Executive’s heirs, estate, executors and administrators
against any costs, losses, claims, suits, proceedings, damages or liabilities to
which Executive may become subject which arise out of, are based upon or relate
to Executive’s employment by the Company, including without limitation
reimbursement for any legal or other expenses reasonably incurred by Executive
in connection with the investigation of and defense against any such claims,
suits, or proceedings. Notwithstanding the foregoing, however, the Company’s
obligation to defend, indemnify and hold harmless contained in this Section
shall not apply to claims between the

 

-13-



--------------------------------------------------------------------------------

Company and Executive (including Executive’s heirs, estate, executors and
administrators) including, without limitation, disputes arising out of the terms
of this Agreement, nor shall it apply to any claims or suits successfully
adjudicated on the merits against Executive based upon Executive’s willful
misconduct or gross negligence or Executive’s breach of any term of this
Agreement (in which event Executive shall promptly return to the Company all
legal and other expenses paid on Executive’s behalf).

Section 16.    Waiver and Amendments.

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

Section 17.    Severability.

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

Section 18.    Governing Law; Waiver of Jury Trial; Arbitration.

THIS AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE
OF NEVADA. EACH PARTY TO THIS AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY
JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION
WITH THIS AGREEMENT.

Section 19.    Notices.

(a)    Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, however, that unless and until some other address be so
designated, all notices and communications by Executive to the Company shall be
mailed or delivered to the Company at its principal executive office, and all
notices and communications by the Company to Executive may be given to Executive
personally or may be mailed to Executive at Executive’s last known address, as
reflected in the Company’s records. A copy (which such copy shall not constitute
notice) of any notice to be delivered to Executive shall be delivered to Grubman
Shire Meiselas Sacks, P.C., 152 W. 57th Street, New York, NY 10019, Attn: Kyle
D. Zimmerman. Email: kzimmerman@gispc.com.

 

-14-



--------------------------------------------------------------------------------

(b)    Date of Delivery. Any notice so addressed shall be deemed to be given
(i) if delivered by hand, on the date of such delivery, (ii) if mailed by
courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.

Section 20.    Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

Section 21.    Entire Agreement.

This Agreement constitutes the entire understanding and agreement of the parties
hereto regarding the employment of Executive. This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings,
and agreements between the parties relating to the subject matter of this
Agreement, including without limitation, the Prior Agreement (and specifically
any provisions relating to compensation and equity grants contemplated
thereunder).

Section 22.    Survival of Operative Sections.

Upon any termination of Executive’s employment, the provisions of Section 7
through Section 23 of this Agreement (together with any related definitions set
forth on Appendix A) shall survive to the extent necessary to give effect to the
provisions thereof.

Section 23.    Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
electronic facsimile signature.

*        *        *

[Signatures to appear on the following page.]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

MP MINE OPERATIONS LLC

/S/ James Litinsky

By: James H. Litinsky

Title: Co-Chairman

EXECUTIVE

/S/ Ryan Corbett

By: Ryan Corbett



--------------------------------------------------------------------------------

APPENDIX A

Definitions

(a)    “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Executive’s employment, (ii) any unpaid or
unreimbursed expenses incurred in accordance with Section 6 hereof, and
(iii) any benefits provided under the Company’s employee benefit plans upon a
termination of employment, including rights with respect to equity participation
under the Equity Documents, in accordance with the terms contained therein.

(b)    “Board” shall mean the Board of Directors of the Company.

(c)    “Business” shall mean any business activities related to rare earth
mining and processing, or any other current or demonstrably planned material
business activities of the Company Group.

(d)    “Business Relation” shall mean any current or prospective client,
customer, licensee, supplier, or other business relation of the Company Group,
or any such relation that was a client, customer, licensee or other business
relation within the prior six (6) month period, in each case, with whom
Executive transacted business or whose identity became known to Executive in
connection with Executive’s employment hereunder.

(e)    “Cause” shall mean (i) Executive’s act(s) of gross negligence or willful
misconduct in the course of Executive’s employment hereunder, (ii) willful and
repeated failure, neglect or refusal by Executive to perform in any material
respect Executive’s duties or responsibilities, (iii) misappropriation (or
attempted misappropriation) by Executive of any material assets or business
opportunities of the Company or any other member of the Company Group,
(iv) embezzlement or fraud committed (or attempted) by Executive, or at
Executive’s direction, (v) Executive’s conviction of, or pleading “guilty” or “
no contest” to, (x) a felony or (y) any crime of moral turpitude, (vi) any
material violation by Executive of the policies of the Company, including but
not limited to those relating to sexual harassment or business conduct, and
those otherwise set forth in the manuals or statements of policy of the Company,
or (vii) Executive’s material breach of this Agreement.

(f)    “Change in Control” shall mean (i) a merger in which PubCo is not the
surviving corporation; (ii) a merger, sale or transaction involving PubCo where
the equity holders of PubCo before such merger or sale or exchange do not
retain, directly or indirectly, at least a majority of the beneficial interest
in the voting stock of the surviving corporation or the parent company thereof;
or (iii) the sale or exchange of all or substantially all of PubCo’s assets;
provided, however, that this definition of Change in Control may be superseded
by any comparable definition in the Equity Documents.

(g)    “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

(h)    “Company Group” shall mean the Company together with any of its direct or
indirect subsidiaries.



--------------------------------------------------------------------------------

(i)    “Compensation Committee” shall mean the compensation committee of the
Board. Prior to any time that such a committee has been designated, the Board
shall be deemed the Compensation Committee for purposes of this Agreement.

(j)    “Confidential Information” means information that the Company Group has
or will develop, acquire, create, compile, discover, or own, that has value in
or to the business of the Company Group that is not generally known and that the
Company wishes to maintain as confidential. Confidential Information includes,
but is not limited to, any and all non-public information that relates to the
actual or anticipated business and/or products, research, or development of the
Company Group, or to the Company Group’s technical data, trade secrets, or
know-how, including, but not limited to, research, plans, or other information
regarding the Company Group’s products or services and markets, customer lists,
and customers (including, but not limited to, customers of the Company on whom
Executive called or with whom Executive may become acquainted during the Term of
Employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information disclosed by the Company
either directly or indirectly in writing, orally, or by drawings or inspection
of premises, parts, equipment, or other Company Group property. Notwithstanding
the foregoing, Confidential Information shall not include any of the foregoing
items (i) that have become publicly and widely known through no unauthorized
disclosure by Executive or others who were under confidentiality obligations as
to the item or items involved, (ii) that have been independently developed
without the use of or reference to Confidential Information or (iii) if such
item has been provided by a third party to Executive and is not known by
Executive to be subject to any confidentiality restrictions.

(k)    “Disability” shall mean any physical or mental disability or infirmity of
Executive that prevents the substantial performance of Executive’s duties
notwithstanding reasonable accommodation for a period of (i) ninety
(90) consecutive days or (ii) one hundred fifty (150) non-consecutive days
during any twelve (12) month period. Any question as to the existence, extent,
or potentiality of Executive’s Disability upon which Executive and the Company
cannot agree shall be determined by a qualified, independent physician selected
by the Company and approved by Executive. The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.

(l)    “Good Reason” shall mean, without Executive’s consent, (i) a material
demotion in Executive’s title, duties, authority or responsibilities as set
forth in Section 3 hereof, (ii) a reduction in Base Salary set forth in
Section 4(a) hereof or Target Annual Bonus opportunity set forth in Section 4(b)
hereof, (iii) the relocation of Executive’s principal place of employment (as
provided in Section 3(c) hereof) more than fifty (50) miles from its current
location, or (iv) any other material breach of a provision of this Agreement by
the Company (other than a provision that is covered by clause (i), (ii), or
(iii) above).

(m)    “Interfering Activities” shall mean (A) recruiting, encouraging,
soliciting, or inducing, or in any manner attempting to recruit, encourage,
solicit, or induce, any Person employed by, or providing consulting services to,
any member of the Company Group to terminate such Person’s employment or
services (or in the case of a consultant, materially reducing such services)
with the Company Group, (B) hiring any individual who was employed

 

-2-



--------------------------------------------------------------------------------

by the Company Group within the six (6) month period prior to the date of such
hiring, or (C) encouraging, soliciting, or inducing, or in any manner attempting
to encourage, solicit, or induce, any Business Relation to cease doing business
with or reduce the amount of business conducted with the Company Group, or in
any way interfering with the relationship between any such Business Relation and
the Company Group; provided, that engaging in a general solicitation not
specifically targeted at the foregoing individuals shall not be Interfering
Activities.

(n)    “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

(o)    “Post-Termination Restricted Period” shall mean the period commencing on
the date of the termination of the Term of Employment for any reason and ending
on the twelve (12) month anniversary of such date of termination.

(p)    “Release of Claims” shall mean a general release of claims delivered to
Executive by the Company in connection with Executive’s termination of
employment in a mutually acceptable form.

(q)    “Severance Term” shall mean the period commencing on the date of
Executive’s termination by the Company without Cause (other than by reason of
death or Disability) or by Executive with Good Reason and ending on the twelve
(12) month anniversary of such date of termination.

 

-3-